Citation Nr: 0407106	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disability including degenerative disc disease of the lumbar 
spine.  

2.  Entitlement to service connection for residuals of 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to December 
1977.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Appeals (VA) 
Regional Office (RO) rating decision in June 2002.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans'  
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

Importantly, the Board recognizes that the issues of 
entitlement to service connection for a low back disability 
including degenerative disc disease of the lumbar spine and 
residuals of hepatitis C remain unresolved, clinically.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran's service medical records reveal treatment for a 
low back injury and viral hepatitis.  The postservice medical 
evidence dating from approximately the 1990's reveal 
treatment for a low back disability, variously diagnosed and 
hepatitis C.

Specifically, additional development to include VA 
examinations by specialists in orthopedic surgery and 
hepatology is needed in order to determine the nature, extent 
of severity, etiology and date of approximate onset of the 
veteran's current low back disability, however diagnosed and 
hepatitis C.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim the case is 
REMANDED to the VBA AMC for the following development:
1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

In this regard, VBA AMC should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional outstanding 
records referable to treatment of a low 
back disability and hepatitis C.

After obtaining any necessary 
authorization or medical releases, the 
VBA AMC should secure and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured. Regardless 
of the veteran's response, the VBA AMC 
should secure all outstanding VA 
treatment records.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

3.  The VBA AMC should make arrangements 
to afford the veteran a VA examination by 
a specialist in orthopedic surgery 
including on a fee basis, if necessary, 
to determine the nature, extent of 
severity, etiology and date of 
approximate onset of his low back 
disability, however diagnosed.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  

Following a comprehensive review of the 
record the examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
low back disability is related to the low 
back symptoms treated in active service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The VBA AMC should make arrangements 
to afford the veteran a VA examination by 
a specialist in hepatology including on a 
fee basis, if necessary, to determine the 
nature, extent of severity, etiology and 
date of approximate onset of his 
hepatitis C.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
medical specialist must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  

Following a comprehensive review of the 
record the examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hepatitis C is related to the hepatitis 
treated in active service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that the above 
requested development has been completed 
in its entirety.

In particular, the VBA AMC should review 
the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, the VBA AMC should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

After undertaking any development deemed 
appropriate in addition to that specified 
above, the VBA AMC should formally 
readjudicate the issues of entitlement to 
service connection for a low back 
disability including degenerative disc 
disease of the lumbar spine and residuals 
of hepatitis C.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims on appeal.  
38 C.F.R. § 3.655 (2003).  




		
	WARREN W. RICE, JR. 	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





